DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Amendment filed on 04/11/22 have been considered.
According to the Amendment, claims 17-31 were pending.  Claims 1-16 were previously canceled.  Claims 17 and 23-29 have been amended.  No claims have been added.  Thus, claims 17-31 are pending.

Allowable Subject Matter
Claims 17-31 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a load handling device for handling tires in a high bay warehouse and recites, in part, “a rear support arranged to the longitudinal picking bar, wherein a size of the rear support is arranged to be adjustable with extension plates in a height direction which is perpendicular to the length direction of the horizontal longitudinal picking bar, so that the rear support can be fitted with the size of the tyres to be handled, wherein the extension plates are movable so that they can be turned to a position to form an extension to the rear support and turned away from said position.”  These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pat. No. 8,006,824 to Wada et al. which discloses an overhead transfer mechanism arranged on the upper region of a storage area, the transfer mechanism being adapted to transfer stacks of tires on pallets in the lower region of the storage area to a loading/unloading supporting table.  However, Wada et al. does not describe or suggest a rear support with moveable extension plates on the longitudinal picking bar as recited in the claim.  Therefore, claim 17 is allowable as well as any claims depending therefrom.
Secondly, independent claims 23 and 30 are allowable as each one recites limitations similar to those above in claim 17.  Claims 24-29 and 31 are allowable they depend from claims 23 and 30 respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655